DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reexamination
After further consideration the non-final office action rejection mailed 06/15/2022 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (Pub. No. US 2017/0342691).
Regarding claim 1, Yan et al. disclose a multi-control automatic faucet (Figs. 1-15), comprising a faucet body (1), a manual valve core (2), a solenoid valve core (52), a water flow sensor (8), a main sensor switch (5), and a controller (51); the faucet body (1) including a main outlet water channel (13) and a water control seat (3 & 4) therein, the water control seat (3 & 4) having a first outlet water channel (in fluid communication with 34) and a second outlet water channel (in fluid communication with 36) to communicate with the main outlet water channel (13); the manual valve core (2) being installed to the faucet body (1), the manual valve core (2) having an outlet (Fig. 10) communicating with the first outlet water channel (at 34); the solenoid valve core (52) being installed in the faucet body (1), the solenoid valve core (52) being configured to open and close the second outlet water channel (at 36); the water flow sensor (8) being installed in the faucet body (1), the water flow sensor (8) being configured to detect (paragraph 41) whether water flows through the first outlet water channel (at 34); the main sensor switch (5) being installed to the faucet body (1), the main sensor switch being configured to sense a manual operation (paragraph 37) to control an action of the solenoid valve core (52); the controller (51) being electrically connected (paragraph 37) to the solenoid valve core (52), the water flow sensor (8) and the main sensor switch (5); wherein when the water flow sensor (8) detects that there is no water flowing through the first outlet water channel (at 34), the controller (51) controls the solenoid valve core (52) to open the second outlet water channel (at 36) according to a signal (paragraph 37) of the main sensor switch (5); when the water flow sensor (8) detects that there is water flowing through the first outlet water channel (at 34), the controller (51) controls the main sensor switch (5) to be inactive and the solenoid valve core (52) to close the second outlet water channel (paragraph 41).
Regarding claim 2, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the manual valve core (2) is a single-handle dual-control mixed water valve core (Fig. 1), the single-handle dual-control mixed water valve core (2) is located at an upper end of the water control seat (3 & 4); the water control seat (3 & 4) includes a first inlet water channel (Figs. 3-6) and a second inlet water channel (Figs. 3-6) each having upper and lower openings, the single-handle dual-control mixed water valve core (2) has a first inlet and a second inlet to communicate with the upper openings of the first inlet water channel and the second inlet water channel (Figs. 3-10), respectively; the water control seat (3 & 4) further has a mixed water outlet (34) communicating with the first outlet water channel (at 34), the mixed water outlet (34) has an opening facing upwards (Fig. 4), and the outlet of the single-handle dual-control mixed water valve core (2) is in communication with the mixed water outlet (34).
Regarding claim 3, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the second outlet water channel (at 36) of the water control seat (3 & 4) includes a water chamber (Figs. 9-12) and a sensor controlled water channel (43), the water chamber communicates with the sensor controlled water channel (43) through a water-passing opening (Figs. 9-12); a valve head (at 53) of the solenoid valve core (52) is inserted into the water chamber and movably blocks the water-passing opening (paragraph 37).
Regarding claim 4, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the solenoid valve core (52) is disposed at a lower end (Figs. 9-12) of the water control seat (3 & 4), a bottom of the water chamber is provided with a mounting opening (Figs. 9-12), and the valve head (at 53) of the solenoid valve core (52) extends into the water chamber from the mounting opening (Figs. 9-12).
Regarding claim 5, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the water control seat (3 & 4) includes a connecting seat (4) and a valve seat (3) connected to the connecting seat (4).
Regarding claim 10, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the water control seat (3 & 4) has a buffer hole (Figs. 9-12)communicating with the water chamber, and an elastic buffer assembly (53) is provided in the buffer hole (Figs. 9-12).
Regarding claim 11, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein an outlet check valve (7) is provided in the sensor controlled water channel. (43)
Regarding claim 12, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the water control seat (3 & 4) further has an inlet water passage (Figs. 3-6), the inlet water passage communicates (Fig. 9) with the water chamber (Figs. 9-12) and the first inlet water channel (cold water passage), or the inlet water passage communicates (Fig. 9) with the water chamber and the second inlet water channel (hot water passage).
Regarding claim 13, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the faucet body (1) includes a hollow main body and a spout (11) disposed on one side of the main body (1); the manual valve core (2), the water control seat (3 & 4) and the solenoid valve core (52) are sequentially arranged in the main body (1) in an upper-to-lower direction (Fig. 1), and the main outlet water channel (13) is arranged in the spout (11).
Regarding claim 14, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein a main outlet pipe (13) is disposed in the spout (11), an inner cavity of the main outlet pipe (13) forms the main outlet water channel (13); the water control seat (3 & 4) is provided with a connecting joint (Figs. 9-12) communicating with the first outlet water channel (at 34) and the second outlet water channel (at 36), and one end of the main outlet pipe (13) is connected to the connecting joint (at 35).
Regarding claim 17, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein the water flow sensor (8) includes a rotatable magnetic impeller (81) located in the first outlet water channel (in fluid communication) and a Hall element (82) located outside the first outlet water channel, and the Hall element is electrically connected to the controller (paragraph 41).
Regarding claim 18, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) further comprising an auxiliary sensor switch (5) installed on the faucet body (1), the auxiliary sensor switch being electrically connected (paragraph 37) to the controller (51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Pub. No. US 2017/0342691) in view of Gohring et al. (U.S. Patent No. 5,167,255).
Regarding claim 15, Yan et al. disclose the multi-control automatic faucet (Figs. 1-15) wherein an inner cavity (Fig. 2) of the spout (11) forms the main outlet water channel (13), an annular water chamber (Fig. 5) is formed among the water control seat (3 & 4), the main body (1), and the main outlet water channel (13) communicates with the first outlet water channel (at 34) and the second outlet water channel (at 36) through the annular water chamber (Fig. 5).but lacks disclosure of an upper sealing ring and a lower sealing ring are fitted between an outer wall of the water control seat and an inner wall of the main body.
Gohring et al. teach a faucet with a sleeve portion (74) that has an upper sealing ring (Fig. 2) and a lower sealing ring (Fig. 2) fitted between an outer wall of the sleeve (74) and the inner wall of the faucet body (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control seat of Yan et al. with seals as taught by Gohring et al. for the inherent advantage of sealing the seat within the main body. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Pub. No. US 2017/0342691) in view of Maercovich (Pub. No. US 2008/0072969).
Regarding claim 19, Yan et al. disclose the essential features of the claimed invention but lacks disclosure of a power supply battery electrically connected to the controller; the power supply battery being installed to a battery holder, the battery holder including an elastic clamp.
Maercovich teaches a faucet assembly (Figs. 8-12) comprising a power supply battery (421’) electrically connected a controller (paragraph 78), the power supply battery being installed in a battery holder (46’), and the battery holding having an elastic clamp (461’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the power supply of Yan et al. with a power supply as taught by Maercovich as they are considered art recognized equivalents that perform the same function of supplying power to a faucet control assembly. 

Regarding claim 20, Maercovich (modified above) teach wherein the battery holder (46’) has a slot (Fig. 11).

Allowable Subject Matter
Claims 6-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753